Case 13-01091        Doc 84     Filed 12/31/18     Entered 12/31/18 16:59:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 01091
         Willie L Wims, III

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/11/2013.

         2) The plan was confirmed on 04/11/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/11/2013, 01/23/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/09/2013, 05/16/2014, 04/26/2016, 11/17/2016.

         5) The case was Completed on 12/05/2017.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 72.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $59,744.30.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-01091             Doc 84           Filed 12/31/18    Entered 12/31/18 16:59:08                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $31,794.65
           Less amount refunded to debtor                                $1,866.07

 NET RECEIPTS:                                                                                            $29,928.58


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,811.31
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,154.75
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,966.06

 Attorney fees paid and disclosed by debtor:                            $33.69


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ace Recovery                              Unsecured      5,700.00            NA              NA            0.00        0.00
 Afni, Inc. (Original Creditor:Direc       Unsecured         304.00           NA              NA            0.00        0.00
 CarMax Auto Finance                       Secured       17,574.16     17,574.16        17,574.16     15,808.86    5,378.79
 Cavalry Portfolio Services LLC            Unsecured         858.00        916.38          916.38          91.64        0.00
 Cavalry Portfolio Services LLC            Unsecured         983.00      1,280.28        1,280.28        128.03         0.00
 Certegy                                   Unsecured      2,100.00            NA              NA            0.00        0.00
 City Of Chicago Dept Of Revenue           Unsecured           0.00      2,669.70        2,669.70        266.97         0.00
 Eaf Llc (Original Creditor:08 Certe       Unsecured         325.00           NA              NA            0.00        0.00
 First Community Bank &                    Unsecured      1,758.00            NA              NA            0.00        0.00
 First Data                                Unsecured      1,093.00            NA              NA            0.00        0.00
 Hsbc Bank                                 Unsecured         847.00           NA              NA            0.00        0.00
 IL Dept of Health & Family Serv           Priority            0.00           NA              NA            0.00        0.00
 IL Dept Of Healthcare & Family Services   Priority            0.00      2,258.06        2,258.06      2,258.06         0.00
 IL Dept of Transportation                 Unsecured     10,000.00            NA              NA            0.00        0.00
 Lakisha Williams                          Priority            0.00           NA              NA            0.00        0.00
 Markoff & Krasny                          Unsecured      3,000.00            NA              NA            0.00        0.00
 Midland Credit Management                 Unsecured      3,633.00            NA              NA            0.00        0.00
 Midland Credit Management                 Unsecured         437.00           NA              NA            0.00        0.00
 Midland Credit Management                 Unsecured         429.00           NA              NA            0.00        0.00
 Midland Credit Management                 Unsecured      3,633.00            NA              NA            0.00        0.00
 Midland Credit Management                 Unsecured         437.00           NA              NA            0.00        0.00
 Midland Credit Management                 Unsecured         429.00           NA              NA            0.00        0.00
 NCO Financial Systems Inc                 Unsecured      5,429.00            NA              NA            0.00        0.00
 Ncofin/980 (Original Creditor:04 Il       Unsecured      1,708.00            NA              NA            0.00        0.00
 Premier Bankcard                          Unsecured         286.00        324.14          324.14          32.41        0.00
 Premier Bankcard                          Unsecured         182.00        329.42          329.42          32.94        0.00
 Quantum3 Group                            Unsecured         386.00        385.81          385.81          38.58        0.00
 RMS                                       Unsecured         462.00           NA              NA            0.00        0.00
 Springleaf Financial Services             Unsecured      3,258.00       9,262.38        9,262.38        926.24         0.00
 Star                                      Unsecured         300.00           NA              NA            0.00        0.00
 Verizon Wireless/Great                    Unsecured      4,069.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-01091        Doc 84      Filed 12/31/18     Entered 12/31/18 16:59:08             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $17,574.16         $15,808.86           $5,378.79
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $17,574.16         $15,808.86           $5,378.79

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $2,258.06          $2,258.06              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                    $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                          $2,258.06          $2,258.06              $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,168.11          $1,516.81              $0.00


 Disbursements:

         Expenses of Administration                             $4,966.06
         Disbursements to Creditors                            $24,962.52

 TOTAL DISBURSEMENTS :                                                                     $29,928.58


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
